  
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1522 
In the House of Representatives, U. S.,

September 15, 2010
 
RESOLUTION 
Expressing support for designation of the last week of September as National Hereditary Breast and Ovarian Cancer Week and the last Wednesday of September as National Previvor Day. 
 
 
Whereas it is estimated that 750,000 people in the United States carry a gene mutation that causes a predisposition to breast and ovarian cancer; 
Whereas approximately 5 to 7 percent of breast cancer and 10 to 14 percent of ovarian cancers are hereditary; 
Whereas women with these mutations have up to an 84 percent chance of developing breast cancer in their lifetime; 
Whereas women with a BRCA genetic mutation have up to a 50 percent lifetime risk of developing ovarian cancer; 
Whereas the single greatest ovarian cancer risk factor is a family history of the disease; 
Whereas hereditary cancers are often more aggressive than other cancers and occur at a younger age, when people are less likely to undergo cancer screening; 
Whereas breast cancer is the leading cause of cancer death in women under the age of 54; 
Whereas ovarian cancer is the leading cause of gynecologic cancer death; 
Whereas individuals with a hereditary risk for cancer require different cancer screening and risk management recommendations than the general population; 
Whereas inherited BRCA genetic mutations are found in approximately 1 in 40 Ashkenazi Jews and mutations have been found in people of every ethnic group; 
Whereas more than one-third of Jewish women diagnosed with ovarian cancer or primary peritoneal cancer at any age, or breast cancer before age 40, carry an inherited BRCA mutation; 
Whereas African-Americans and Hispanic Americans are less likely to have access to hereditary cancer information and appropriate health care; 
Whereas children of parents with an inherited predisposition to breast and ovarian cancer have a 50 percent chance of inheriting the predisposition; 
Whereas among many in the cancer community, a previvor is a survivor of a predisposition (or increased risk) to cancer; 
Whereas genetic counseling and genetic testing can determine if an individual is at high risk for breast or ovarian cancer; 
Whereas raising awareness of hereditary cancer and knowledge of a genetic predisposition can directly lead to preventive strategies that can reduce the chance of dying from cancer; 
Whereas the last week of September would be an appropriate week to designate as National Hereditary Breast and Ovarian Cancer Week; and 
Whereas the last Wednesday in September would be an appropriate date to designate as National Previvor Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Hereditary Breast and Ovarian Cancer Week; and 
(2)supports the designation of National Previvor Day. 
 
Lorraine C. Miller,Clerk.
